Title: From Thomas Jefferson to John Page, 20 February 1802
From: Jefferson, Thomas
To: Page, John


          
            My dear friend
            Washington Feb. 20. 1802.
          
          I pray you, in the first place, that the contents of this letter may be inviolably secret, until promulgated by some public act. in my letter of March 2d. I mentioned to you that the Mint had been left at Philadelphia merely because taken up by the legislature too late to decide on it. the subject is now resumed, and there is no doubt the institution will be suppressed. this of course prevents the prospect of employing your talents worthily in that department. another difficulty had occurred, of which at that time I was not apprised Virginia is greatly over her due proportion of appointments in the general government; & tho’ this has not been done by me, it would be imputed as blame to me to add to her proportion. so that for all general offices persons to fill them must for some time be sought from other states, and only offices which are to be exercised within the state can be given to it’s own citizens. this leaves but little scope for placing talents in offices to which they are analogous, and must apologize for what I am about to propose to you. Colo. Heath, the Collector of the customs at Petersburg must be removed on account of the irritability of his temper, and the fury of his federalism. his office will probably be worth in future from 2. to 3000. D. a year as you will see by the inclosed paper. in proposing it to you, I am governed only by a desire to be useful to you, and at the same time to place the office in hands equal to it’s duties & acceptable to the public. what it’s labours are, I know not. it’s responsibility is very great; as prodigious sums pass through it, which, where there is no bank to deposit them in for safe keeping, lie at considerable risk. it requires too the utmost vigilance of the principal over his clerks, as we have seen the Collectors of South Carolina, Pensylva & N. York and some others, not only ruined themselves, but their securities also, and still great loss falling on the public; and this from the sole frauds of the clerks. I should suppose indeed that nothing could secure the principal, but a rigorous refusal to let his clerks ever touch a dollar, and an inflexible reservation of the care & custody of the iron chest to himself. with this precaution, these offices are the best in the US. although I know your character to be much inclined to indulgence, and confidence in others, yet I know also that when you are apprised that the safety of yourself & family, of your securities & of the public, and your own reputation also would require you not to trust any body but yourself, your sense of duty is too strong to leave any hesitation. I mention these circumstances, because I wish you to be apprised of the dangers as well as the benefits of the office, and to make up your judgment on a view of the whole subject. it would require your removal to Petersburg where the office is kept. taking convenient time to consider of it, you will be so good as to inform me as soon as you can decide whether you will accept the office or not. there was for some time an expectation that Colo. Davies’s health would have produced a vacancy in that office, which is a better one than that of Petersburgh, but I believe that expectation is over. present me respectfully to mrs Page, & accept yourself assurances of my constant & affectionate esteem.
          
            Th: Jefferson
          
          
            P.S. Mar. 9. I have witheld this letter some days on an expectation that mr Gallatin would be able to say some thing further on the subject of the emoluments of the office. he says that a committee are about to propose reductions of the emoluments of all the collectors. he is of opinion this will be reduced so as to stand somewhere between two & three thousand dollars. I thought it best to apprise you of every thing. Gallatin mentions a very necessary caution against trusting the merchants beyond the time of their bonds so as to make yourself responsible. mr Gallatin says the office at Norfolk is not near so profitable as that of Petersburg.
          
        